COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ABATEMENT ORDER

Appellate case name:       Lindapone Phanprasa v. The State of Texas

Appellate case number:     01-19-00487-CR

Trial court case number: 1470812

Trial court:               178th District Court of Harris County

       Appellant has filed a motion to abate this appeal and remand the case to the trial court for
appellant to file—and the trial court to consider—a motion for new trial pursuant to Texas Rule of
Procedure 21. More than ten days have elapsed since the filing of the abatement motion with our
Court, and a response has not been filed. See TEX. R. APP. P. 10.3(a). The motion is GRANTED.
Accordingly, we abate this appeal and remand the case to the trial court to consider a motion for
new trial. The trial court shall have a court reporter, or court record, record hearings regarding the
motion for new trial. The trial court clerk is directed to file a supplemental clerk’s record
containing (1) appellant’s motion for new trial and related pleadings, and (2) the trial court’s
findings, recommendations, and orders regarding the motion for new trial.
       The appeal is abated, treated as a closed case, and removed from this Court’s active docket.
The appeal will be reinstated on this Court’s active docket when the supplemental clerk’s record
and the reporter’s record regarding the motion for new trial are filed with the Clerk of this Court.
       Finally, in conjunction with the abatement motion, appellant filed a motion requesting an
extension of time to file appellant’s brief. Because we grant appellant’s request for abatement,
appellant’s motion for an extension of time to file her brief is dismissed as moot.
       It is so ORDERED.

Judge’s signature: ______/s/ Sarah B. Landau_______
                               Acting individually


Date: ___April 19, 2022____